Title: Editorial Note
From: 
To: 

When JM returned to Virginia in 1772, after three years at the College of New Jersey, the colony was in the throes of a religious revival. Baptist preachers, usually zealous but unlettered, itinerated through the province paying little heed to the statutes regulating the holding of religious services. This disregard of law was compounded by derogatory attacks on the Established Church. As might be expected, many of these clergymen were arrested and committed to jail, where they languished until they gave bond not to preach. JM sympathized with them. Though the Baptists were active in his own county of Orange, they had not been arrested there since 1768. As early as 1 December 1773, in a letter to William Bradford, JM questioned the need for ecclesiastical establishments and sought information about religious toleration in Pennsylvania. (Also see JM to Bradford, 24 January 1774, and n. 9.) Both observation and extensive reading convinced him that religious liberty was a sacred right. Virginians generally held a less liberal view. Those who wished to relieve the dissenters of their disabilities usually took as a model the English Toleration Act of 1689. This led to proposals which would exempt the dissenters from legal penalties without extending them complete religious freedom. The necessity for some revision of the statutes relating to the Established Church had been recognized by the House of Burgesses as early as 8 May 1769, when a Committee for Religion was first appointed and directed to prepare a bill exempting dissenters from the penalties of the law. For various reasons, action on such a measure was put off from session to session until the House of Burgesses expired on the eve of the Revolution. Meanwhile, the need for reform had become acute. JM was elected a delegate from Orange County to the Revolutionary Convention which met on 6 May 1776. Except for his appointment two days later to its Committee on Privileges and Elections (above, Case of William Aylett, 8–22 May 1776), he is not mentioned in the proceedings until 16 May, when he was added to the committee named the day before “to prepare a declaration of rights, and such a plan of government as will be most likely to maintain peace and order in this colony, and secure substantial and equal liberty to the people” (Proceedings of the Convention, May 1776, pp. 16–17). This committee was appointed after the Convention had faced up to the fact that a satisfactory accommodation with Great Britain was impossible and hence that independence was essential. JM, a junior member of the committee, was not expected to take an active part in writing the constitution. George Mason, whose great talents were acknowledged by all, was the chief architect of both the Declaration of Rights and the Form of Government. The only extant copy of his first draft of the Declaration, the one which he gave to Thomas Ludwell Lee about 25 May 1776, is now in the George Mason Papers in the Library of Congress. The committee amended Mason’s draft before reporting the Declaration to the Convention on 27 May. The report was referred to the committee of the whole and the Declaration was ordered “printed for the perusal of the members” (ibid., p. 25). Copies of this printed broadside were hurried north by the postrider. In Philadelphia, where the Second Continental Congress was sitting, the Pennsylvania Evening Post printed the committee’s draft of the Virginia Declaration of Rights in full on 6 June 1776, as did the Pennsylvania Gazette six days later. R. Carter Pittman has called attention to the fact that this draft became one of the most influential constitutional documents in American history. It was republished all over America, in England, and in Europe. Its provisions were copied by Franklin into the Pennsylvania, and by John Adams into the Massachusetts, declarations of rights of 1776 and 1780, respectively (Virginia Magazine of History and Biography, LXVIII [1960], 110). Although JM most probably was interested in all parts of the Virginia Declaration of Rights, only its last paragraph, that providing for religious toleration, stirred him to action. On his copy of the printed broadside of the Declaration, he prepared an amendment designed to establish absolute religious freedom in Virginia rather than the limited toleration which Mason envisioned. Since JM was a junior member of the Convention and always shrank from speaking in public, he sought an influential sponsor for his proposal. Patrick Henry, who had pleaded eloquently the cause of imprisoned Baptists on many occasions, was an obvious choice. But when Henry introduced the amendment in the Convention, he was at once asked whether he intended to disestablish the Church, for such was the apparent intent of the amendment. Henry “disclaimed such an object,” as Edmund Randolph tells us (ibid., XLIV [1936], 47). With the sponsor in retreat, the amendment was doomed. JM then drafted a second amendment providing for a degree of religious freedom without disestablishing the Church. The key words of this proposal were written into the last article of the Virginia Declaration of Rights, adopted in its entirety by the Convention on 12 June 1776. This final version of the Declaration was not published outside of Virginia for about a half-century. During this time, the committee’s draft, which contained none of JM’s handiwork, passed in the world at large as the official text. JM meanwhile continued to press for religious freedom in Virginia and achieved success with the passage of Thomas Jefferson’s Statute for Religious Freedom on 16 January 1786. Jefferson was then in France, and it was JM who pushed the bill through the General Assembly (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The
          Papers of Thomas Jefferson (16 vols. to date; Princeton, N.J., 1950——)., II, 545–53). The combination of circumstances set forth above contrived to deny JM the acclaim to which he was justly entitled. By his first important public act, he sought to assure complete religious freedom to all Virginians. Unable to gain the support of a majority in the Convention for so advanced a measure, he at least won a significant victory by replacing George Mason’s words, “fullest Toleration in the Exercise of Religion,” with his own, more liberal, “free exercise of Religion.” Continuing to strive for the goal he failed to reach in 1776, he attained it a decade later when the legislature of Virginia enacted the statute mentioned above. This memorable reform, however, became identified with Jefferson’s name, even though JM mainly deserved to be credited with its achievement. Printed below, in chronological sequence, are copies of (a) George Mason’s original draft of the article on religion in his proposed Declaration of Rights; (b) that article as revised by the committee; (c) JM’s rejected amendment and his accepted amendment of that article; and (d) the article on religion in the Declaration of Rights adopted by the Virginia Convention. Finally, there is an editorial note on “Independence and Constitution of Virginia,” written by JM in his old age. Most of this long manuscript comprises a careful copy of public documents or extracts from them. Since these were not a product of JM’s thought, they will not be reproduced in this volume. While he was transcribing them, however, he occasionally interpolated comments of his own or appended a footnote. These are all quoted at appropriate places in the editorial note.